DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 14, 2021 has been entered.  Claims 1-6 remain pending in the application.  The application’s amendments to the specification have overcome the objections to the specification previously in the Non-Final Office Action mailed October 15, 2020.  Applicant’s amendments to claim 1 have also overcome the 112(b) rejection previously presented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishii et al. (U.S. 2005/0234351 A1) (hereinafter – Nishii) in view of Harada et al. (U.S. 5,179,956) (hereinafter – Harada).
	Re. Claim 1: Nishii teaches a pulse wave detector which is used while being attached to a wrist of a measurement subject (Abstract: “A pulse wave sensor… with a pair of band anchoring portions that are positioned in the direction of the circumference of the wrist and through which the band is passed”).
	Nishii further teaches the invention comprising a body portion including a detecting section configured to detect a pulse wave (Figs. 5A, 5B, described in paragraph 0068: “Part of the light impinges upon capillary arteries (capillaries) running in the human body, and is absorbed into hemoglobin in the 
	Harada teaches the invention comprising a body portion configured to detect a pulse wave from a radial artery (Fig. 1: device 10 positioned above radial artery 35).  Harada teaches analogous art in the technology of wrist-worn pulse sensing devices (Abstract).
	It would have been obvious to one having skill in the art before the effective filing date to have modified Nishii to include positioning the device in a position opposed to a radial artery, the motivation being that the radial artery is one of multiple areas from which a substantial pulse wave may be detected (Col. 8, lines 1-5).
Nishii further teaches the invention comprising:
a band which is configured to be wound around the wrist in a state where the band is engaged with the body portion (Figs. 1, 8); 
a first engaging portion which is disposed on a first end portion that is one of end portions of the body portion on a side of an ulna of the wrist in a circumferential direction of the wrist and with which a basal end portion in a longitudinal direction of the band is engaged (Fig. 1, band anchoring portion 15 or 17; examiner notes that depending on which wrist the device is applied to (left or right) and sensor orientation (upside down vs. right side up), either band anchoring portion reads upon a first engaging portion disposed on a side of an ulna of the wrist).
Harada further teaches the invention wherein the first engaging portion is also disposed on a side of an opposite surface of the body portion which is opposite to a detection surface of the body 
It would have been obvious to one having skill in the art before the effective filing date to have modified Nishii to have a first engaging portion for attaching a band mounted to an upper surface of a housing opposite the sensing surface as taught by Harada, the motivation being that such a position produces leverage to allow for a secure fit to the wrist of the wearer.  
Furthermore, there are a finite number of places along end portions of a housing in a circumferential direction of the wrist to which a strap may be mounted via strap-engaging portions.  It would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to have at least one attachment member mounted to the housing of a device on a surface opposite to that of a detection surface and to incorporate it into the system of Nishii since there are a finite number of identified, predictable potential solutions (i.e., mounting locations) to the recognized need (affixing a band to the device) and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.
Nishii further teaches the invention comprising: 
a second engaging portion which is disposed on a second end portion that is one of the end portions of the body portion on a side of a radius of the wrist in the circumferential direction and on the detection surface (Figs. 19A, 19B: rod and recess system 325-328 or hook-and-loop fasteners 335, 337; additionally, earlier figures of Nishii also indicate a second engaging portion disposed on the detection surface (e.g., Fig. 2)), 
and with which an arbitrary position in the longitudinal direction of the band engaged with the first engaging portion is engaged in a state where the band is folded back in a direction to be separated from the body portion (Figs. 1, 2); and 

	Examiner notes that such fastening bands/straps/loops/strips are exceedingly well-known in the art of wrist-watches, among other wearable devices.  Furthermore, the specific fastening elements do not produce applicant’s intended effect of increasing pulse measurement accuracy since the accuracy of measurement still relies on correct placement of the detector, which the fastening elements do not guarantee. 
	Re. Claim 2: Nishii in view of Harada teach the invention according to claim 1.  Nishii further teaches the invention wherein the first engaging portion includes a pi-shaped member with which the basal end portion is engaged in a folded back state (Fig. 1, band anchoring portions 15 and 17).
	Re. Claim 3: Nishii in view of Harada teach the invention according to claim 1.  Nishii further teaches the invention wherein the basal end portion of the band is folded back in the first engaging portion to be stacked in a stacked state and the stacked state is releasable (Fig. 9A, 9B, 9C; paragraph 0096: “… a hook-and-loop fastener 105 is provided on the outer surface of the band main part 103 and at the free end of the band 95. The outer surface of the band main part 103 and the free end of the band 95 are detachably joined with each other by this hook-and-loop fastener 105”).
Re. Claim 4: Nishii in view of Harada teach the invention according to claim 1.  Nishii further teaches the invention wherein the basal end portion of the band is engaged in a state of being folded back in a direction to be separated from the first end portion (Fig. 9C).
	Re. Claim 5: Nishii in view of Harada teach the invention according to claim 1.  Nishii further teaches the invention wherein the detecting section is configured to detect a pressure pulse wave from the radial artery by using a pressure detecting element (Paragraph 0053: “The pulse wave sensor main unit 5 is provided on its surface with a… measurement arrangement 11 for detecting pulse waves;” paragraph 0173: “For example, a pressure sensor or the like may be disposed to the inner side of the sensor main unit or of the band”).
	Re. Claim 6: Nishii in view of Harada teach a biometric information measurement device comprising: the pulse wave detector according to claim 1 (see rejection for claim 1).  Nishii also teaches the invention comprising a biometric information calculating section which is configured to calculate biometric information based on the pulse wave detected by the detecting section (Paragraph 0068: “The control arrangement 35 is provided with functions as a pulse wave analyzer, and has therein a detector circuit 45, ADC (AD Converter) 47, and a microcomputer 49”).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s argument that Nishii does not teach a second engaging element as claimed, including disposed on a detection surface:
Examiner is interpreting the phrase “detection surface” to be the surface on which the detector is facing, as Applicant defines in Figs. 2, 4-7 for a detection surface 21.  Therefore, Nishii also teaches a 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/Primary Examiner, Art Unit 3791